Citation Nr: 1215149	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  08-10 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a left foot disorder has been received and, if so, whether a grant of service connection for a left foot disorder is warranted.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a sleep disorder (such as sleep apnea, narcolepsy and idiopathic hypersomnia), to include as secondary to service-connected disability.

4.  Entitlement to aid and attendance allowance for the Veteran's spouse. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from March 1996 to February 1999.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

In his April 2008 VA Form 9, the appellant submitted a written request for a Board hearing in Washington, DC.  The appellant was subsequently scheduled for such a hearing at the Board in January 2012.  However, in November 2011, the appellant wrote and asked that his case be decided on the evidence of record and he stated that he no longer wanted to have a Board hearing.  Therefore, the request for a Board hearing is deemed withdrawn and the Board will continue with the appeal.  See 38 C.F.R. § 20.704(d).

The appellant submitted additional medical evidence to the Board in January 2012; this evidence consisted of private medical treatment reports dated in 2011 and relates to treatment for the appellant's lumbar spine.  The Board cannot consider additional pertinent evidence without first remanding the case to the agency of original jurisdiction (AOJ) for initial consideration or without first obtaining the appellant's waiver.  38 C.F.R. § 20.1304.  However, the appellant has submitted a written waiver of review of the newly submitted medical evidence by the AOJ.  Therefore, referral to the AOJ is not required.  See 38 C.F.R. § 20.1304.

The appellant's claim for service connection for a bilateral foot condition was originally denied in an August 1999 rating decision; the appellant was notified of the denial that next month, but he did not complete the procedural steps necessary to appeal the denial.  The August 1999 rating decision represents the last final action on the merits of the service connection claim for a foot disorder.  Glynn v. Brown, 6 Vet. App. 523 (1994).  The August 1999 rating action also represents the last final decision on any basis as to the issue of whether the appellant is entitled to service connection for a left foot disorder (service connection for radicular neuropathy into the right foot secondary to the service-connected lumbar spine disability was granted in a rating decision issued in February 2004).  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, VA must consider whether any of the evidence submitted since the August 1999 rating decision constitutes new and material evidence.

As reflected in the February 2008 Statement of the Case (SOC), the RO addressed the left foot issue on the merits after a de novo review of the claim.  However, before reaching the merits of the Veteran's claim for service connection for a left foot disorder, the Board must first rule on the matter of the reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the left foot claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The new and material evidence issue on appeal is therefore as listed on the first page of the present decision.

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The appellant is seeking service connection for sleep-related problems variously diagnosed as sleep apnea, narcolepsy and idiopathic hypersomnolence.  Therefore, the Board has recharacterized the issue for service connection as reflected on the first page of the present decision.

The appellant submitted a claim for recognition of his youngest daughter as a helpless child in March 2006.  In a June 2006 letter, the RO informed the appellant that such benefits are for persons aged 18 years and older and advised him to resubmit the claim when his daughter turned eighteen.

The issues of entitlement to service connection for a sleep disorder and entitlement to aid and attendance allowance for the Veteran's spouse are addressed in the REMAND portion of the decision below and those two issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a foot disorder was denied in an August 1999 rating decision; notice was given to the appellant, but he did not initiate or complete the procedural steps required to appeal the denial.

2.  The evidence received since the August 1999 rating decision, when presumed credible and when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim and, when considered together with the previous evidence of record, does not raise a reasonable possibility of substantiating the claim.

3.  There is no clinical evidence of the existence of any right ankle arthritis.

4.  No right ankle disorder was shown during service, or within a year following discharge from service, and the preponderance of the evidence demonstrates that the appellant does not have any chronic right ankle disorder that was caused by any incident of his active service or by any service-connected disability.


CONCLUSIONS OF LAW

1.  The August 1999 rating decision that denied the appellant's claim of entitlement to service connection for a foot disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Additional evidence submitted subsequent to the August 1999 rating decision that denied the appellant's claim for service connection for a foot disorder is not new and material and does not serve to reopen the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156 (2011).

3.  No right ankle disorder has been shown to be incurred in or aggravated by the appellant's active duty service or by any service-connected disability, nor may any such disorder be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1116, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim to reopen a previously denied claim, VA is required to "look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial."  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the appellant was provided notice in a letter dated in April 2006 (prior to the issuance of the August 2006 rating decision that denied the claim).  Consequently, the Board finds that adequate notice has been provided, as the appellant was informed about what evidence is necessary to substantiate the elements required to establish service connection for the left foot condition found insufficient in the previous denial.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO also readjudicated the case by way of an SOC issued in February 2008 (after the notice was provided), as well as by way of the supplemental SOC (SSOC) issued in May 2008.

The April 2006 VA letter informed the Veteran of the types of evidence needed to substantiate his left foot and right ankle service connection claims and of its duty to assist him in substantiating his service connection claims.  The letter informed him that VA would assist him in obtaining evidence necessary to support his claims, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claims.  

The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the August 2006 rating decision and the February 2008 SOC, along with the May 2008 SSOC, explained the bases for the RO's actions, and provided him with opportunities to submit more evidence.  All relevant evidence identified by the appellant relative to his new and material evidence left foot service connection claim and to his right ankle service connection claim has been obtained and associated with the claims file.  In addition, neither the appellant nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of his left foot and right ankle claims, and to respond to VA notices.  Furthermore, to whatever extent the decision of the Court in Dingess requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the appellant in proceeding with the present decision especially in light of the fact that his left foot claim is not reopened and his right ankle claim is denied.  In any case, such notice was supplied in a March 2006 RO letter.

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claims, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  Vazquez-Flores, 580 F.3d at 1270.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, private and VA medical records have been associated with the claims file.  The RO arranged for VA medical examinations in October 2003, October 2004, February 2006, December 2006, and September 2007.  Taken together, those examinations are adequate for adjudication purposes as, in each case, the examiner obtained a reported history from the Veteran and conducted a thorough physical examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The appellant was advised of the opinions and had the opportunity to respond.  He has not identified any other pertinent evidence that remains outstanding.  

Thus, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  The appellant was given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.  The appellant was provided with notice as to the medical evidence needed for service connection, as well as the assistance VA would provide.  

Thus, VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the left foot and right ankle claims at this time.  Accordingly, the Board will address the merits of the claims.

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  New and material evidence

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  The August 1999 rating decision, in which the appellant's foot disorder service connection claim was finally disallowed, is final.  38 C.F.R. § 20.1103.  This is so because the appellant did not appeal the rating decision within the time period allowed and because he did not submit any additional evidence or statements concerning his foot disorder within the one-year appeal period either.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The August 1999 rating decision is also the last time the appellant's foot disorder claim was finally disallowed on any basis; that rating decision is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claim may be reopened only if new and material evidence has been secured or presented since the August 1999 rating decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The appellant's claim for service connection for a left foot disorder was denied in essence because his service medical records did not indicate that any diagnosed left foot condition existed during service or within one year of service separation and because the medical evidence of record did not reveal the existence of any current left foot condition; any new and material evidence must relate to this.  The only diagnosed foot condition was congenital bilateral pes planus. 

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010),

The evidence considered by the RO in making its August 1999 decision included such evidence as the appellant's DD Form 214; his service medical treatment records; his March 1999 application for benefits and the reports from the VA medical examinations conducted in April 1999, and July 1999.  The evidence added to the record subsequent to the issuance of the August 1999 rating decision includes written statements from the appellant and his representatives; VA treatment records dated between 2001 and 2008; the reports from the VA medical examinations conducted in October 2003, October 2004, February 2006, December 2006, and September 2007; and the reports of private medical treatment rendered in 2011.

The appellant's service medical treatment records do not reflect any complaints of, or treatment for, any left foot disorder.  In April 1998, the appellant underwent a Chapter 14 examination  and no left foot disorder was noted.  In July 1998, the appellant sought treatment for complaints of low back pain; his previous medical history was noted to include infrequent episodes of his entire right leg going numb.  On physical examination, the appellant's gait was normal.  He was neurovascularly intact in the lower extremities.  Deep tendon reflexes were 2+ bilaterally in the lower extremities.  Sensory testing was also intact in the lower extremities.

Post-service, the appellant was afforded a VA orthopedic examination in April 1999; the only complaint that the appellant had concerning his feet was that his right foot creaked and cracked.  On medical examination, the appellant's deep tendon reflexes were normal in the lower extremities.  His sensation and muscle strength were physiologically normal in each lower extremity.  All toes were normal with normal ranges of motion.  The examiner noted incidental mild hereditary congenital pes planus bilaterally.  The examiner stated that there was no significant clinical abnormality in either foot.

The appellant was afforded another VA joints examination in July 1999.  This time he reported having had difficulty with both feet during his last year in service.  He complained of pain over the dorsolateral aspect of both feet that lasted for a second when he woke up.  He stated that this did not occur very often.  On physical examination, the appellant exhibited normal reflexes.  He exhibited mild hereditary congenital pes planus bilaterally.  There was a slight tenderness over the dorsolateral aspect of each foot.  Radiographic examination of the appellant's feet did not reveal any abnormality.  The examiner rendered a clinical impression of podalgia without any intrinsic abnormalities noted on clinical examination.

The evidence added to the record after the August 1999 rating decision was issued includes the report of a VA medical examination conducted in October 2003.  The appellant complained of pain radiating into his right leg and he demonstrated a slight limp in the right lower extremity on physical examination.  However, there were no complaints or findings relating to the left lower extremity.  Muscle strength was 5/5 in each lower extremity and sensory testing was intact.

The appellant was afforded a VA neurological examination in October 2004; he was noted to walk with an antalgic gait.  On physical examination, deep tendon reflexes were normal and equal in each lower extremity.  There were no dysesthesias or sensory deficits.  The appellant exhibited normal strength in each lower extremity.  

The appellant was afforded a VA spine examination in February 2006; he complained of pain radiating from his lower back to his right foot, but he did not mention any such problem with his left foot.  On physical examination, there was no evidence of any limb dysfunction or muscle atrophy in either lower extremity.  The appellant's gait, stance and posture were normal.  There was no evidence of any sensory or motor impairment in either lower extremity.

In December 2006, the appellant underwent a VA neurological examination.  The examiner stated that the strength in the appellant's left lower extremity was intact.  The sensory examination for the left lower extremity was also intact.

The appellant underwent another VA medical examination in September 2007, the appellant exhibited a normal gait and normal posture.  The examiner stated that the reflexes, sensory testing and strength in the appellant's left lower extremity were all intact.

Review of the appellant's VA treatment records, dated between 2001 and 2008, does not reveal any complaints of, diagnosis of, or treatment for any left foot disorder.  There was no indication that there is any radicular neuropathy into the left lower extremity from the service-connected lumbar spine disability.  Private medical treatment reports, dated in 2011, also do not include any mention of any problems with the left lower extremity; furthermore, there is no mention of any radiculopathy into the left lower extremity from the lumbar spine.  For example, in October 2011, motor examination revealed 5/5 muscle strength in each lower extremity and sensory testing was intact.  In addition, no report from any VA medical examination conducted between October 2003 and September 2007, includes any mention of any left foot disorder; no examiner diagnosed any left foot disorder or noted any radiculopathy from the lumbar spine disability into the left lower extremity.

The appellant has contended that he currently has left foot problems that are related to his active service, including as secondary to a service-connected disability.  These contentions merely reiterate his prior arguments.  The Board notes that lay statements are not material within the meaning of 38 C.F.R. § 3.156.  See Moray v. Brown, 2 Vet. App. 211, 213-144 (1993).  In addition, there is no clinical evidence of record intimating in any way that the appellant currently has any left foot pathology whatsoever, to include any left foot pathology associated with any one of his service-connected disabilities (cervical spine, lumbar spine, right lower extremity sciatic neuropathy, migraine headaches, gastroesophageal reflux disease (GERD) and depression).  

As previously noted, service connection for a left foot disorder has been denied in essence because both the service medical treatment records and the post-service records contain no mention of any diagnosis of, or treatment for, any left foot disorder.  Any new and material evidence must relate to this.  The evidence added to the record since August 1999 does not address or contradict the reasoning offered in support of the original August 1999 rating decision.  In other words, it does not tend to support any one of the appellant's contentions in a manner not already shown in August 1999.  The newly received evidence merely demonstrates that the appellant continues to maintain that he has pathology of the left foot that is related to his service in the Army or to a service-connected disability.  It has no direct bearing on the issue of entitlement to service connection for claimed left foot disorder which has never been clinically found, and therefore, said evidence is not material. 

Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  The evidence submitted since the August 1999 rating decision does not provide relevant information demonstrating that the appellant has ever had any left foot pathology.  No competent medical opinion on this point has been received since the August 1999 rating decision.  

For the reasons set forth above, none of the evidence added to the record since the August 1999 rating decision, either by itself or in the context of all the evidence, is new and material evidence sufficient to reopen the appellant's claim of entitlement to service connection for a left foot disorder.  Therefore, the August 1999 rating decision remains final, and the claim of entitlement to service connection for a left foot disorder may not be reopened.

B.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the Veteran's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

Claim for service connection must be reviewed to determine whether service connection can be established on any basis; i.e., direct or secondary.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Judicial interpretation of the matter of secondary service connection as embodied in 38 C.F.R. § 3.310 requires consideration of whether a service-connected disability either causes or aggravates another condition.  Allen v. Brown, 7 Vet. App. 439 (1995).

Certain listed diseases, including arthritis, will be considered to have been incurred in service if manifest to a degree of 10 percent or more within the presumptive period following the date of separation from service even though there is no evidence of such disease during service.  38 C.F.R. § 3.307.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can also be competent and sufficient to establish a diagnosis and nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In his March 1999 VA Form 21-526, the appellant did not include any mention of any problem with his right ankle.  In December 2005, he submitted a claim for service connection for his right ankle and indicated that he had problems with right ankle limitation of motion and/or ankylosis.  In his VA Form 9, the appellant indicated that his service-connected low back disability had caused sciatica which he indicated was affecting his right leg.

Review of the appellant's service medical records reveals that he underwent a service entrance examination in February 1996.  No right ankle disorder or condition was noted.  In April 1998, the appellant underwent a Chapter 14 examination and no right ankle disorder was noted.  In July 1998, the appellant sought treatment for complaints of low back pain; his previous medical history was noted to include infrequent episodes of his entire right leg going numb.  On physical examination, the appellant's gait was normal.  He was neurovascularly intact in the lower extremities.  Deep tendon reflexes were 2+ bilaterally in the lower extremities.  Sensory testing was also intact in the lower extremities.

Post-service, the appellant was afforded a VA orthopedic examination in April 1999; the only complaint that the appellant had concerning his feet was that his right foot creaked and cracked.  On medical examination, the appellant's deep tendon reflexes were normal in the lower extremities.  His sensation and muscle strength were physiologically normal in each lower extremity.  All toes were normal with normal ranges of motion.  The examiner did not find any clinically significant abnormality in either lower extremity.  Radiographic examination of the appellant's right ankle was accomplished in May 1999, and the x-ray was normal.

The appellant was afforded another VA joints examination in July 1999.  This time he reported having had difficulty with both feet during his last year in service.  He complained of pain in his feet, but did not mention any problem with his right ankle, including limitation of motion.  On physical examination, the appellant exhibited normal reflexes.  No right ankle abnormalities were noted by the examiner.

The appellant was afforded a VA medical examination in October 2003; he  appellant complained of pain radiating into his right leg and he demonstrated a slight limp in the right lower extremity on physical examination.  However, muscle strength was 5/5 in the right lower extremity and sensory testing was intact.

The appellant was afforded a VA neurological examination in October 2004; he was noted to walk with an antalgic gait.  On physical examination, deep tendon reflexes were normal and equal in each lower extremity.  There were no dysesthesias or sensory deficits.  The appellant exhibited normal strength in each lower extremity.  

The appellant was afforded a VA spine examination in February 2006; he complained of pain radiating from his lower back to his right foot, but he did not mention any specific problem with his right ankle.  On physical examination, there was no evidence of any limb dysfunction or muscle atrophy in the right lower extremity.  The appellant's gait, stance and posture were normal.  There was no evidence of any sensory or motor impairment in the right lower extremity.

The appellant underwent another VA medical examination in September 2007, he did not mention any specific problem with his right ankle.  On physical examination, the appellant exhibited a normal gait and normal posture.  The examiner stated that the reflexes, sensory testing and strength in the appellant's right lower extremity were all intact.

Review of the appellant's VA treatment records, dated between 2001 and 2008, does not reveal any complaints of, diagnosis of, or treatment for any right ankle disorder.  Private medical treatment reports, dated in 2011, also do not include any mention of any problems with the right ankle.  For example, in October 2011, motor examination revealed 5/5 muscle strength in each lower extremity and sensory testing was intact.  In addition, no report from any VA medical examination conducted between October 2003 and September 2007, includes any mention of any right ankle disorder; no examiner diagnosed any right ankle disorder or noted any right ankle limitation of motion or ankylosis.

As previously noted, to establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The appellant has contended that he currently has right ankle problems that are related to his active service, including as secondary to a service-connected disability.  However, there is no clinical evidence of record intimating in any way that the appellant currently has any right ankle pathology whatsoever, to include any right ankle pathology associated with any one of his service-connected disabilities (cervical spine, lumbar spine, right lower extremity sciatic neuropathy, migraine headaches, GERD and depression).  There is no radiographic evidence of record that establishes the existence of any right ankle arthritis.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Because the totality of the medical and nonmedical evidence of record shows that the appellant's claimed right ankle disorder cannot be said to be related to service by way of direct incurrence or by manifestation within the presumptive period, or as secondary to any service-connected disability, the Board concludes that the claim for entitlement to service connection for any such right ankle disorder must be denied.  Thus, the evidence of record is not in equipoise on the question of whether the appellant's claimed right ankle condition should be service connected.

The Board has considered the appellant's written statements submitted in support of his argument that he has a right ankle disorder as a result of his service or as secondary to a service-connected disability.  To the extent that his statements represent evidence of symptomatology, without more, the appellant's statements are not competent evidence of a diagnosis of said right ankle disorder, nor do they establish a nexus between a medical condition and his military service or a service-connected disability.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

The appellant has presented his own statements regarding the proper diagnosis of his right ankle condition and he has also presented his own statements about the development of his claimed right ankle pathology as being etiologically related to his military service or to a service-connected disability.  However, the record does not show that he is a medical professional, with the training and expertise to provide clinical findings regarding the existence of any right ankle pathology, or its etiologic relationship to his service or a service-connected disability.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1331.  However, joint disease requires specialized training and radiologic examination for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Consequently, the appellant's statements do not constitute competent medical evidence for the purposes of showing the existence of a diagnosis or a nexus between the claimed disorder and any incident of his service.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, the Board cannot give decisive probative weight to the opinions of the appellant as to the etiology of any claimed pathology because he is not qualified to offer such opinions. 

In addition, the Veteran has not provided any information about his right ankle problems other than stating that he has limitation of motion and ankylosis.  Such lack of information coupled with a lack of any clinical findings of limited right ankle motion or right ankle ankylosis undermines the veracity of his statements.  Regarding issues of credibility, the Board notes that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  

The Board finds the appellant's statements to be facially implausible and inconsistent with other evidence of record.  In analyzing credibility, the Board is justified in taking into account multiple factors, including possible inconsistencies within the record.  Buchanan, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Accordingly, the Board finds the appellant's statements asserting the existence of right ankle pathology lack credibility and those statements are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

A necessary element for establishing entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  As there is no clinical evidence of the existence of any right ankle pathology, the appellant has failed to carry his burden with regard to an essential element of his claim of entitlement to service connection for a right ankle disorder and his claim must be denied.  38 U.S.C.A. § 5107(a) (a claimant has the responsibility to present and support a claim for VA benefits); Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (the "support" requirement of section 5107(a) obligates the claimant to provide some evidentiary basis for his or her benefits claim).  

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a right ankle disorder.  As such, the evidence is insufficient to support a grant of service connection for any right ankle disorder.  For the above reasons, the Board finds that the preponderance of the evidence is against the appellant's right ankle disorder claim, and thus the benefit-of-the-doubt doctrine does not apply.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

New and material evidence having not been submitted, the request to reopen the claim of entitlement to service connection for a left foot disorder is denied.  

Service connection for a right ankle disorder is denied.

REMAND

A determination has been made that additional development is necessary in the current appeal.  Accordingly, further appellate consideration will be deferred and this case is remanded for action as described below.

The appellant has been granted service connection for disabilities of the cervical spine and the lumbar spine, right lower extremity sciatic neuropathy, migraine headaches, GERD and depression.  The appellant is seeking service connection for a sleep disorder and the evidence of record includes diagnoses of narcolepsy, obstructive sleep apnea and idiopathic hypersomnolence.  The VA physician who conducted the December 2006 medical examination of the appellant indicated that the diagnosis of narcolepsy had not been confirmed and concluded that the appellant's symptoms of daytime somnolence were related to the service-connected depression, as well as to side effects from the medication used to treat the depression.  The RO has indicated that part of the rating for the appellant's service-connected depression is based on his daytime somnolence.

However, the appellant subsequently underwent private sleep testing, in August 2007, which resulted in a diagnosis of obstructive sleep apnea syndrome (OSAS).  A March 2008 VA outpatient treatment note also contains an assessment of OSA and indicates that he is getting treating with a continuous positive airway pressure (CPAP) machine.  A VA psychology note dated that same month indicates that the appellant's chronic back and leg pain are disruptive to his sleep.  A September 2005 VA neurology consultation report had also indicated that the appellant could be sleep-deprived due to pain.

The medical evidence of record is murky on the question of the nature and etiology of the appellant's sleep-related difficulties.  Various diagnoses and factors are discussed in the medical evidence of record, but as yet, there is no comprehensive assessment that considers all the pertinent information of record together.  There is no opinion of record whether or not the appellant's OSAS is due to service on a direct basis or on a secondary basis, to include as due to aggravation.  On remand, a medical opinion from a sleep specialist should be obtained.

Turning to the remaining claim, entitlement to aid and attendance benefits for the appellant's spouse, the appellant argues that she is entitled to these benefits because she is legally blind as evidenced by her receipt of Social Security benefits for being blind.  In addition, the appellant, in his April 2008 VA Form 9, stated that he and his daughter provided most of his wife's daily care as she was unable to dress and perform other personal care for herself.  He also said that he had to do the cooking, cleaning, laundry and shopping because his spouse was unable to do those tasks.  

Increased compensation may be payable to a Veteran by reason of the Veteran's spouse being in need of aid and attendance.  38 U.S.C.A. § 1115(E); 38 C.F.R. § 3.351(a)(2).  The Veteran's spouse shall be considered to be in need of regular aid and attendance if: he or she is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance are to be based on the actual requirements of personal assistance from others.  In determining the need for regular aid and attendance, consideration is to be given to the inability of the veteran's spouse to dress or undress himself or herself, or to keep himself or herself clean; frequent need of adjustment of any prosthetic which by reason of the disability cannot be done without aid; inability of the veteran's spouse to feed himself or herself; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect himself or herself from the hazards or dangers of his or her daily environment.  The term 'bedridden' will refer to a state which, through its essential character, actually requires that the claimant's spouse remain in bed.  38 C.F.R. § 3.352(a).  It is mandatory for VA to consider the enumerated factors within the regulation, and at least one of the enumerated factors must be present.  Turco v. Brown, 9 Vet. App. 222(1996).

The RO has based the denial of aid and attendance benefits on the appellant's spouse not having deficits in visual acuity severe enough to meet the regulatory standard for blindness for VA purposes (5/200).  The appellant's claim was denied on the basis that Social Security records revealed best corrected a visual acuity of 20/200 in each eye.  However, the Board notes that the most recent testing of the appellant's spouse's eyesight is dated in December 2004.  In addition, the RO did not discuss whether she had disabilities that were so disabling as to render her unable to care for her daily needs or protect herself from the hazards incident to her environment.  

The appellant's spouse has not undergone a VA examination.  It is unknown what the health status of the appellant's spouse has been since the claim was submitted in March 2006, when he stated that his wife was "totally blind."  The duty to assist also requires medical examination when such examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

These considerations require the gathering of medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed. 

2.  Contact the appellant to obtain the names and addresses of all private, VA or other government health care providers and treatment centers where he has been treated for any sleep-related complaints since 1999.  After securing the necessary release(s), obtain any such records that have not been previously secured.  

3.  Contact the appellant to determine the names, addresses, and dates of treatment by any physicians, hospitals or treatment centers who have provided his spouse with relevant treatment since March 2006  After obtaining the appropriate signed authorization for release of information forms from the appellant if needed, contact each physician, hospital, or treatment center specified by the appellant to request specifically any and all medical or treatment records or reports relevant to the claim for aid and attendance benefits for the appellant's spouse.  

4.  To the extent there is an unsuccessful attempt to obtain any of these records, the claims file should contain documentation of attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

5.  After completing any additional notification and/or development action deemed warranted by the record, arrange for the claims file to be reviewed by a VA sleep specialist (somnologist) to determine the nature, onset date, and etiology of any current sleep pathology and specifically to determine whether any such sleep pathology is linked to the appellant's active service, and to determine whether any current sleep pathology is related to any service-connected disability, to include by way of aggravation.  

The reviewing sleep specialist should respond to each of the following specific questions and provide a full statement of the basis for the conclusions reached:

a.  Is it at least as likely as not that any current diagnosis of any sleep disorder had its onset during the Veteran's active service from March 1996 to February 1999?

b.  Have any of the Veteran's service-connected disabilities affected his currently diagnosed sleep disorder(s) in any way?  In particular, has any service-connected disability, including cervical spine, lumbar spine, right leg sciatica, GERD and depression, caused or aggravated any one of the Veteran's currently diagnosed sleep disorders?  Is any such disability an underlying cause or an aggravating cause?  What role, if any, have other factors or medical conditions played in the etiology, onset and severity of the Veteran's current sleep pathology? 

c.  If you conclude there was aggravation due to a service-connected disability, what portion/percentage of each diagnosed sleep disorder is due to such aggravation?

When answering these questions, please address what is meant by narcolepsy, hypersomnolence, daytime somnolence, sleep apnea and obstructive sleep apnea?  Do these terms refer to different conditions?  What symptoms are associated with diagnosis?  Please identify each confounding factor and comorbidity relating to any sleep disorder for which the Veteran has a current diagnosis.  

Note: In assessing the relative likelihood as to origin and etiology of the conditions specified above, the reviewer should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50-50 degree of probability), with the rationale for any such conclusion set out in the report.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's sleep-related pathology.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).

6.  Any additional development suggested by the evidence should be undertaken.  If the reviewing sleep specialist determines that an examination is needed before the requested opinions can be rendered, schedule the appellant for such an examination.

7.  Schedule the appellant's spouse for an examination for housebound status or need for regular aid and attendance by appropriate doctor(s) to determine the nature and extent of her currently present disorders.  The examiner(s) are asked to describe all the appellant's health problems, both mental and physical, and their impact on her ability to perform the functions of daily living.  The claims folder and the records received pursuant to the above paragraph, should be made available to the examiner(s) prior to the examination(s).  All indicated tests and studies should be done, and all subjective complaints and objective findings should be reported in detail.  The medical examination(s) should contain ophthalmologic studies, if indicated, detailing her best corrected visual acuity in each eye and concentric contraction of the visual field in each eye.  In particular, the examiner(s) are requested to evaluate whether the appellant is in need of regular aid and attendance of another.  Specifically, the examiner(s) are requested to determine whether she requires the services of another on a daily basis, and if so, the specific rationale for such a determination.  In addition, the examiner(s) are requested to determine whether the appellant is confined to her dwelling or to her bed as a result of her disorders.

8.  Review the claims file to ensure that all development actions have been conducted and completed in full.  If any development is incomplete, implement appropriate corrective action.  Specific attention is directed to the medical opinion reports.  If any report does not include fully detailed descriptions of all pathology or adequate responses to the specific opinions requested, the report must be returned for corrective action.  To help avoid future remand, the AMC/RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and readjudicate the issues on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, including direct service connection, presumptive service connection, secondary service connection and aggravation.  

10.  If any benefit sought on appeal remains denied, provide the appellant and his representative an SSOC, containing notice of all relevant actions taken on the claims for service connection, to include a summary of the evidence and applicable law and regulations considered pertinent to each issue currently on appeal.  Appropriate time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


